DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on December 11, 2020.
Claims 1, 3, 4, 7, 12, 13, 15, 17, and 18 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
Response to Amendment
The amendment filed November 11, 2020 has been entered.  Claims 1–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed September 11, 2020.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–7, 11–14, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al., U.S. Patent App. No. 2015/0026049 (“Theurer”) in view of Shablygin et al., U.S. Patent App. No. 2013/0208893 (“Shablygin”); Kalgi, U.S. Patent App. No. 2013/0013499 (“Kalgi”); and Purves et al., U.S. Patent App. No. 2013/0346302 (“Purves”).

For claim 1, Theurer teaches:
A system comprising (¶ 266: example wallet system): 
a non-transitory memory (¶ 266: memory); and 
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (¶ 266: processor in communication with memory storing processor-issuable instructions): 
to process the payments (¶ 105: payments processed for certain merchants);
requesting the account data from the service provider (¶ 133: request for data , which is transmitted; ¶ 96–97: information stored with service provider) . . .;
populating the account data in the user interface for a digital wallet of the user with the system, wherein the user interface outputs the account data through a digital wallet interface accessible by a device of the user (¶ 133: data is pre-filled and pre-populated; ¶ 110, 112: card account information provided is displayed on lightbox interface); 
determining processing instructions associated with the account data (¶ 105: consumer rules for which payment account to process); and 
processing the account data with the service provider based on the instructions associated with the account data (¶ 105: example transaction successfully processes payment).
 encrypting the secure communication link with the external website of the service provider using the encryption key for the payment flow; rerouting a user interface of a device of the user from the external website to the internal website based on the payment flow; via the secure communication link; and receiving, by the system, the account data from the service provider through the secure communication link established with the service provider based on a pull request executed by the system through the secure communication link.
Shablygin, however, teaches:
determining a payment flow for the account to process payments between an internal website of the system and the external website on behalf of the user (¶ 252, 257, 265: technology applies to authentication for facilitating secure payments), wherein the payment flow is unique to the external website and the account and comprises an encryption key uniquely assigned to the service provider . . . via a secure communication link from a plurality of encryption keys for the user each uniquely assigned to a plurality of service providers for securing electronic communications from the internal website (¶ 119: unique service provider ID for each service provider and encryption keys; ¶ 120: unique ID pairs for authentication); 
encrypting the secure communication link with the external website of the service provider using the encryption key for the payment flow (¶ 129–130: token key used to encrypt communication channel); and
via the secure communication link (¶ 130: secure communication channel).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer by adding the encrypted connection from Shablygin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing security—by protecting individual encryption keys—a benefit explicitly disclosed by Shablygin (¶ 2: current methods allow access to anyone with keys; ¶ 3: invention in part allows preserving integrity of each user’s private keys).
The combination of Theurer and Shablygin does not teach: determining, from an external website of a service provider different from the system, that account data for an account of a user is available with the service provider; rerouting a user interface of a device of the user from the external website to the internal website based on the payment flow; and receiving, by the system, the account data from the service provider through the secure communication link established with the service provider based on a pull request executed by the system through the secure communication link.



rerouting a user interface of a device of the user from the external website to the internal website based on the payment flow (¶ 34: customer redirected from merchant website to wallet provider based on a payment for purchase)   .
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer and the encrypted connection in Shablygin by adding the website redirection from Kalgi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these payment systems more consistent and secure—by integrating the user experience—a benefit explicitly disclosed by Kalgi (¶ 27: need for online shopping without security risks and inconsistent user experience, which invention provides through a wallet platform).  Theurer, Shablygin, and Kalgi are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.
The combination of Theurer, Shablygin, and Kalgi does not teach: determining, from an external website of a service provider different from the system, that account data for an account of a user is available with the service provider; and receiving, by the system, the account data from the service provider through the secure communication link established with the service provider based on a pull request executed by the system through the secure communication link.
Purves, however, teaches:
determining, from an external website of a service provider different from the system, that account data for an account of a user is available with the (¶ 481: indication that account information available at issuer system); and
receiving, by the system, the account data from the service provider through the secure communication link established with the service provider based on a pull request executed by the system through the secure communication link (¶ 469, 485: account information pulled to wallet; ¶ 420: secure connection with wallet for obtaining account information). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the encrypted connection in Shablygin, the website redirection in Kalgi by adding the data pulling from Purves.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of enhancing data collection for transactions—a benefit explicitly disclosed by Purves (¶ 100: invention facilitates and enhances data collection and management for effectuating payments).  Theurer, Shablygin, Kalgi, and Purves are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.
For claim 2, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 1 above, and Theurer further teaches:
The system of claim 1, wherein the account data comprises bill data for a bill owed by the user to the service provider (¶ 63: information obtained can include billing agreements), wherein the instructions associated with the account data comprise payment instructions for the bill using the digital  (¶ 94: wallet already storing payment instructions for authorizing a bill payment to service provider).
For claim 3, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 1 above, and Theurer further teaches:
The system of claim 1, wherein prior to determining that the account data is available, the operations further comprise:  . . . authenticating the user for use of the digital wallet based on received authentication credentials . . . (¶ 63: user authenticated by inputting credentials); and 
generating the secure communication link and the pull request based on an approval by the user to load the account data to the digital wallet (¶ 133: consumer can be asked before retrieving pre-fill data).
Theurer does not teach: receiving a navigation event to the system from a website of the service provider; and    during the navigation event.
Kalgi, however, teaches:
receiving a navigation event to the system from the external website of the service provider (¶ 34: customer redirected from merchant website to wallet provider); and    
during the navigation event (¶ 35: user challenged prior to using wallet).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, (¶ 27: need for online shopping without security risks and inconsistent user experience, which invention provides through a wallet platform).  Theurer, Shablygin, Kalgi, and Purves are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.
For claim 4, Theurer, Shablygin, and Kalgi teach all the limitations of claim 3 above, and Shablygin further teaches:
The system of claim 3, wherein the operations further comprise negotiating the encryption key between the system and the service provider (¶ 116: mutual authentication between token, service provider, and system; ¶ 179: session key from random challenges exchanged), generating the payment flow between the system and the service provider (¶ 130: key used for creating communication channel), and storing the encryption key for the account through the payment flow (¶ 133: encryption key and data stored).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the website redirection in Kalgi, and the data pulling in Purves by adding the encryption keys from Shablygin.  One of ordinary skill in the art would have been motivated to make this modification (¶ 2: current methods allow access to anyone with keys; ¶ 3: invention in part allows preserving integrity of each user’s private keys).  Theurer, Shablygin, Kalgi, and Purves are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.
For claim 5, Theurer, Shablygin, and Kalgi teach all the limitations of claim 4 above, and Theurer further teaches:
The system of claim 4, wherein the encryption key is negotiated through a secure backend . . . exchange between the system and the service provider, and wherein the secure backend . . . exchange is previously established by the system with the service provider (¶ 235: secure communication between wallet and service provider to exchange password during onboarding).
Theurer does not teach: key.
Shablygin, however, teaches:
key (¶ 179: session key from challenges exchanged).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the website redirection in Kalgi, and the data pulling in Purves by adding the encryption keys from Shablygin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing security—by protecting individual encryption keys—a benefit explicitly disclosed by Shablygin (¶ 2: current methods allow access to anyone with keys; ¶ 3: invention in part allows preserving integrity of each user’s private keys).  Theurer, Shablygin, Kalgi, and Purves are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.
For claim 6, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 1 above, and Theurer further teaches:
The system of claim 1, wherein determining that the account data is available is based on a time cycle for the account data or a communication by the system with the service provider (¶ 96–97: service provider has write access to propagate changes to wallet), and wherein prior to receiving the account data, the operations further comprise (¶ 133: wallet server transmits request for data): 
executing the pull request through the secure communication link based on the one of the time cycle or the communication (¶ 133: if data found from request, it is transmitted).
For claim 7, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 1 above, and Theurer further teaches:
The system of claim 1, wherein the account data is available on the external website of the service provider (¶ 96–97: information stored with service provider), and wherein the pull request pulls the account data from the external website . . . (¶ 131: account information pulled from server; ¶ 126: transfer occurs on web site).

Shablygin, however, teaches:
using at least an account number for the account provided by the service provider to the system (¶ 244: customer information includes account number, and data retrieved using an identifier).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the website redirection in Kalgi, and the data pulling in Purves by adding the account number from Shablygin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing security—by protecting individual encryption keys—a benefit explicitly disclosed by Shablygin (¶ 2: current methods allow access to anyone with keys; ¶ 3: invention in part allows preserving integrity of each user’s private keys).  Theurer, Shablygin, Kalgi, and Purves are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.
For claim 11, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 1 above, and Theurer further teaches:
The system of claim 1, wherein the account comprises at least one of a housing rental account, a vehicle payment account, or a credit card account (¶ 131, 138: account information includes credit card account), and wherein processing the account data comprises providing a payment for a  (¶ 62: can set up recurring billing payments).
For claim 12, Theurer teaches:
A method comprising (¶ 266: example method): 
receiving authentication credentials for the digital wallet (¶ 78: user inputs wallet credentials in wallet widget) through the digital wallet interface (¶ 75, Fig. 8a: example user interfaces through wallet); 
authenticating the user for use of the digital wallet based on the authentication credentials (¶ 79: wallet server authenticated user);
generating an executable billing flow for the digital wallet with the billing account, wherein the executable billing flow [is] . . . between the transaction processor and the external website (¶ 88: connection between merchant and wallet for conducting transaction) . . . to process payments (¶ 105: payments processed for certain merchants). 
Theurer does not teach: receiving, by a transaction processor, a navigation redirection from a website associated with a billing account for a user to a digital wallet interface for a digital wallet with the transaction processor; wherein the executable billing flow is unique to the external website in the billing account and comprises an encryption key uniquely assigned to the external website . . . for the billing account via the secure communication channel from a plurality of encryption keys for the user each uniquely assigned to a plurality of service providers for securing electronic communications from the internal website; encrypting the secure communication channel with the external website using the encryption key for the executable billing flow; determining, from the external website of a service provider different from the transaction 
Shablygin, however, teaches:
wherein the executable billing flow (¶ 252, 257, 265: technology applies to authentication for facilitating secure payments) is unique to the external website in the billing account and comprises an encryption key uniquely assigned to the external website . . . for the billing account via the secure communication channel from a plurality of encryption keys for the user each uniquely assigned to a plurality of service providers for securing electronic communications from the internal website (¶ 119: unique service provider ID for each service provider and encryption keys; ¶ 120: unique ID pairs for authentication; ¶ 143: authentication at service provider website; ¶ 239: billing information retrieved); and
encrypting the secure communication channel with the external website using the encryption key for the executable billing flow (¶ 129–130: token key used to encrypt communication channel).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer by adding the encrypted connection from Shablygin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing security—by protecting (¶ 2: current methods allow access to anyone with keys; ¶ 3: invention in part allows preserving integrity of each user’s private keys).
The combination of Theurer and Shablygin does not teach: receiving, by a transaction processor, a navigation redirection from a website associated with a billing account for a user to a digital wallet interface for a digital wallet with the transaction processor; determining, from the external website of a service provider different from the transaction processor, that billing data associated with the billing account is available for the external website; generating a pull request for the billing data associated with the billing account; processing the pull request using the executable billing flow through the secure communication channel; and rerouting a user interface of a device of the user from the external website to the internal website based on the payment flow.
Kalgi, however, teaches:
receiving, by a transaction processor, a navigation redirection from an external website associated with a billing account for a user to a digital wallet interface for a digital wallet with the transaction processor for an internal website of the transaction processor (¶ 34: customer redirected from merchant website to wallet provider); and
rerouting a user interface of a device of the user from the external website to the internal website based on the payment flow (¶ 34: customer redirected from merchant website to wallet provider based on a payment for purchase).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer (¶ 27: need for online shopping without security risks and inconsistent user experience, which invention provides through a wallet platform).  Theurer, Shablygin, and Kalgi are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these methods together.
The combination of Theurer, Shablygin, and Kalgi does not teach: determining, from the external website of a service provider different from the transaction processor, that billing data associated with the billing account is available for the external website; generating a pull request for the billing data associated with the billing account; and processing the pull request using the executable billing flow through the secure communication channel.
Purves, however, teaches:
determining, from the external website of a service provider different from the transaction processor, that billing data associated with the billing account is available for the external website (¶ 481: indication that account information available at issuer system); 
generating a pull request for the billing data associated with the billing account (¶ 474, 481: request for data to be pulled); and
processing the pull request using the executable billing flow through the secure communication channel (¶ 469, 485: account information pulled to wallet; ¶ 420: secure connection with wallet for obtaining account information). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the encrypted connection in Shablygin, the website redirection in Kalgi by adding the data pulling from Purves.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of enhancing data collection for transactions—a benefit explicitly disclosed by Purves (¶ 100: invention facilitates and enhances data collection and management for effectuating payments).  Theurer, Shablygin, Kalgi, and Purves are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these methods together.
For claim 13, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 12 above, and Theurer further teaches:
The method of claim 12, wherein generating the executable billing flow comprises exchanging, by the transaction processor, . . . with the external website through a secure key exchange (¶ 235: secure communication between wallet and service provider to exchange password during onboarding).
Theurer does not teach: the encryption key for the secure communication channel.
Shablygin, however, teaches:
the encryption key for the secure communication channel (¶ 129–130: token key used to encrypt communication channel).
(¶ 2: current methods allow access to anyone with keys; ¶ 3: invention in part allows preserving integrity of each user’s private keys).  Theurer, Shablygin, Kalgi, and Purves are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these methods together.
For claim 14, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 12 above, and Theurer further teaches:
The method of claim 12, wherein the pull request is generated based on a billing cycle timeline for the billing account (¶ 62: recurring billing set up; ¶ 230–231: pull method that fetches data periodically).
For claim 17, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 12 above, and Theurer further teaches:
The method of claim 12, . . . wherein processing the pull request comprises requesting the billing data (¶ 133: request for data , which is transmitted; ¶ 63: information obtained can include billing agreements) . . . and receiving the billing data from the external website of the service provider . . . (¶ 131: account information pulled from server; ¶ 96–97: service provider has write access to propagate changes to wallet; ¶ 63: information obtained can include billing agreements).
Theurer does not teach: through the secure communication channel . . . and . . . through the secure communication channel.
Shablygin, however, teaches:
through the secure communication channel . . . and . . . through the secure communication channel (¶ 129–130: token key used to encrypt communication channel; ¶ 131: stored data can be retrieved).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the website redirection in Kalgi, and the data pulling in Purves by adding the encryption connection from Shablygin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing security—by protecting individual encryption keys—a benefit explicitly disclosed by Shablygin (¶ 2: current methods allow access to anyone with keys; ¶ 3: invention in part allows preserving integrity of each user’s private keys).  Theurer, Shablygin, Kalgi, and Purves are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these methods together.
For claim 18, Theurer teaches:
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (¶ 267: tangible medium storing processor-issuable instructions)
to process the payments (¶ 105: payments processed for certain merchants);
requesting, by the machine associated with a transaction provider, the bill data (¶ 63: information obtained can include billing agreements) for the service provider account with the service provider (¶ 96–97: information stored with service provider) through the . . . payment flow between the machine and the external website (¶ 133: request for data , which is transmitted); 
receiving the bill data (¶ 63: information obtained can include billing agreements) through the . . . payment flow (¶ 131: account information pulled from server); 
loading the bill data (¶ 63: information obtained can include billing agreements) to a digital wallet platform provided by the machine (¶ 133: data is pre-filled and pre-populated; ¶ 110, 112: card account information provided is displayed on lightbox interface); and 
processing the bill data (¶ 63: information obtained can include billing agreements) with the service provider based on a processing request received by the machine (¶ 105: example transaction successfully processes payment).
Theurer does not teach: determining an encrypted payment flow for an account to process payments between the machine and a service provider on behalf of a user associated with the account, wherein the encrypted payment flow is unique to the service provider in the account and comprises an encryption key uniquely assigned to the service provider . . . via a secure 
Shablygin, however, teaches:
determining an encrypted payment flow for an account to process payments between the machine and a service provider on behalf of a user associated with the account (¶ 252, 257, 265: technology applies to authentication for facilitating secure payments), wherein the encrypted payment flow is unique to the service provider in the account and comprises an encryption key uniquely assigned to the service provider . . . via a secure communication channel from a plurality of encryption keys for the account each uniquely assigned to a plurality of service providers for securing electronic communications from an internal website associated with the machine (¶ 119: unique service provider ID for each service provider and encryption keys; ¶ 120: unique ID pairs for authentication); 
encrypting the secure communication channel with an external website of the service provider using the encryption key for the encrypted payment (¶ 129–130: token key used to encrypt communication channel); and
encrypted payment flow (¶ 129–130: token key used to encrypt communication channel).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer by adding the encrypted connection from Shablygin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing security—by protecting individual encryption keys—a benefit explicitly disclosed by Shablygin (¶ 2: current methods allow access to anyone with keys; ¶ 3: invention in part allows preserving integrity of each user’s private keys).
The combination of Theurer and Shablygin does not teach: determining, from the external website of the service provider different from the machine, that bill data associated with a service provider account with the service provider is available for the external website; and rerouting a user interface of a device of the user from the external website to the internal website based on the encrypted payment flow, wherein the internal website provides the digital wallet platform.
Kalgi, however, teaches:
rerouting a user interface of a device of the user from the external website to the internal website based on the encrypted payment flow, wherein the internal website provides the digital wallet platform (¶ 34: customer redirected from merchant website to wallet provider based on a payment for purchase)   .
(¶ 27: need for online shopping without security risks and inconsistent user experience, which invention provides through a wallet platform).  Theurer, Shablygin, and Kalgi are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.
The combination of Theurer, Shablygin, and Kalgi does not teach: determining, from the external website of the service provider different from the machine, that bill data associated with a service provider account with the service provider is available for the external website.
Purves, however, teaches:
determining, from the external website of the service provider different from the machine, that bill data associated with a service provider account with the service provider is available for the external website (¶ 481: indication that account information available at issuer system).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the encrypted connection in Shablygin, the website redirection in Kalgi by adding the data pulling from Purves.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of enhancing data collection for transactions—a benefit explicitly disclosed by (¶ 100: invention facilitates and enhances data collection and management for effectuating payments).  Theurer, Shablygin, Kalgi, and Purves are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.
For claim 19, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 18 above, and Shablygin further teaches:
The non-transitory machine-readable medium of claim 18, wherein the encrypted payment flow comprises an account number and a routing number for the account (¶ 109: stored data includes bank account number and routing number).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the website redirection in Kalgi, and the data pulling in Purves by adding the account numbers from Shablygin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing security—by protecting individual encryption keys—a benefit explicitly disclosed by Shablygin (¶ 2: current methods allow access to anyone with keys; ¶ 3: invention in part allows preserving integrity of each user’s private keys).  Theurer, Shablygin, Kalgi, and Purves are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al., U.S. Patent App. No. 2015/0026049 (“Theurer”) in view of Shablygin et al., U.S. Patent App. No. 
Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 1 above, and Theurer further teaches:
The system of claim 1, wherein the operations further comprise:  . . . removing an option to process transactions for the account from the digital wallet (¶ 94: customer must authorize service provider to execute transactions).
The combination of Theurer, Shablygin, Kalgi, and Purves does not teach: receiving a request to sever the communication link with the service provider for the account; ending the communication link with the service provider.
Scoggins, however, teaches:
receiving a request to sever the secure communication link with the service provider for the account (col. 10, lines 5–25: server checks if user wants to drop connection with service provider); and    
ending the communication link with the service provider (col. 10, lines 5–25: server drops the connection).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the encrypted connection in Shablygin, the website redirection in Kalgi, and the data pulling in Purves by adding the ability to end a connection from Scoggins.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating online access (col. 1, lines 17–19: need for efficiently providing online services; col. 2, lines 12–19: need for integrating on-line access; col. 2, lines 23–43: invention provides way to make connections with service providers).  Although Scoggins is related to older technology, Theurer, Shablygin, Kalgi, Purves, and Scoggins are all related to connecting parties online, so one of ordinary skill in the art would still have been motivated to make these connections even more efficient by combining these systems together.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al., U.S. Patent App. No. 2015/0026049 (“Theurer”) in view of Shablygin et al., U.S. Patent App. No. 2013/0208893 (“Shablygin”); Kalgi, U.S. Patent App. No. 2013/0013499 (“Kalgi”); Purves et al., U.S. Patent App. No. 2013/0346302 (“Purves”); Scoggins et al., U.S. Patent No. 6,373,847 (“Scoggins”); and Matson et al., U.S. Patent App. No. 2014/0137218 (“Matson”).
Theurer, Shablygin, Kalgi, Purves, and Scoggins teach all the limitations of claim 8 above.  The combination of Theurer, Shablygin, Kalgi, Purves, and Scoggins does not teach: wherein ending the secure communication link removes the payment flow between the system and the service provider for the account and purges the encryption key from the system for the secure communication link.
Matson, however, teaches:
The system of claim 8, wherein ending the secure communication link removes the payment flow between the system and the service provider for the account and purges the encryption key from the system for the secure communication link (¶ 36: service account removed and no longer has access; ¶ 41: key credentials are purged).
(¶ 2: need for changing expired certificates over time; ¶ 3: invention updates credentials that are no longer valid).  Theurer, Shablygin, Kalgi, Purves, Scoggins, and Matson are all related in part to connecting parties online, so one of ordinary skill in the art would have been motivated to make these connections even more secure and efficient by combining these systems together.
Claims 10, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al., U.S. Patent App. No. 2015/0026049 (“Theurer”) in view of Shablygin et al., U.S. Patent App. No. 2013/0208893 (“Shablygin”); Kalgi, U.S. Patent App. No. 2013/0013499 (“Kalgi”); Purves et al., U.S. Patent App. No. 2013/0346302 (“Purves”); and Jiang et al., U.S. Patent App. No. 2005/0251446 (“Jiang”).
For claim 10, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 1 above, and Theurer further teaches:
The system of claim 1, . . . wherein . . . account number prevents transmission of financial account information for the user stored with the digital wallet (¶ 93: payment method may be nickname, so merchant may not have actual account information).

Jiang, however, teaches:
wherein processing the account data comprises providing a payment for a bill associated with the account using a virtual account number generated by the system for the account, and . . . the virtual account number (¶ 31: virtual account number generated for paying for online purchase; Abstract: virtual account number used to conceal account information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the encrypted connection in Shablygin, the website redirection in Kalgi, and the data pulling in Purves by adding the virtual account number from Jiang.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating online payment—a benefit explicitly disclosed by Jiang (¶ 8: invention provides advantage of integrating a currency that can be processed by online merchants).  Theurer, Shablygin, Kalgi, Purves, and Jiang are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.


For claim 15, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 12 above, and Theurer further teaches:
The method of claim 12, further comprising: wherein the . . . account number hides financial data for the digital wallet from the external website (¶ 93: payment method may be nickname, so merchant may not have actual account information).
The combination of Theurer, Shablygin, Kalgi, and Purves does not teach: generating a virtual account number for a payment for the billing data, wherein the virtual account number . . .; and processing the payment using the virtual account number.
Jiang, however, teaches:
generating a virtual account number for a payment for the billing data, wherein the virtual account number . . . (¶ 31: virtual account number generated for paying for online purchase; Abstract: virtual account number used to conceal account information); and 
processing the payment using the virtual account number (¶ 42–43: normal settlement process as in any transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the encrypted connection in Shablygin, the website redirection in Kalgi, and the data pulling in Purves by adding the virtual account number from Jiang.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating online payment—a benefit explicitly disclosed by Jiang (¶ 8: invention provides advantage of integrating a currency that can be processed by online merchants).  Theurer, Shablygin, Kalgi, Purves, and 
For claim 16, Theurer, Shablygin, Kalgi, Purves, and Jiang teach all the limitations of claim 15 above, and Theurer further teaches:
The method of claim 15, wherein the . . . account number is stored with the billing account (¶ 91: card is stored on wallet profile).
Theurer does not teach: the virtual account number . . ., and wherein the virtual account number is reused for a subsequent payment for the billing account.
Jiang, however, teaches:
the virtual account number . . ., and wherein the virtual account number is reused for a subsequent payment for the billing account (¶ 34: one virtual account number can be used multiple times for recurring payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the encrypted connection in Shablygin, the website redirection in Kalgi, and the data pulling in Purves by adding the virtual account number from Jiang.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating online payment—a benefit explicitly disclosed by Jiang (¶ 8: invention provides advantage of integrating a currency that can be processed by online merchants).  Theurer, Shablygin, Kalgi, Purves, and Jiang are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these methods together.
For claim 20, Theurer, Shablygin, Kalgi, and Purves teach all the limitations of claim 19 above, and Theurer further teaches:
The non-transitory machine-readable medium of claim 19, wherein the bill data is processed after receiving selection of an interface link (¶ 100: reference link button) by a device that is output with digital wallet data for the digital wallet platform (¶ 93, Fig. 12: wallet data output to customer) and receiving the processing request to process the bill data using [an] . . . account through the interface link (¶ 105: consumer rules for processing payment through reference link).
The combination of Theurer, Shablygin, Kalgi, and Purves does not teach: a virtual account.
Jiang, however, teaches:
a virtual account (¶ 31: virtual account number generated for paying for online purchase).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital wallet payment processing in Theurer, the encrypted connection in Shablygin, the website redirection in Kalgi, and the data pulling in Purves by adding the virtual account number from Jiang.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating online payment—a benefit explicitly disclosed by Jiang (¶ 8: invention provides advantage of integrating a currency that can be processed by online merchants).  Theurer, Shablygin, Kalgi, Purves, and Jiang are all related in part to online connections, including payment processing, so one of ordinary skill in the art would have been motivated to make these connections even more convenient and secure by combining these systems together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments (Remarks, page 9, ¶ 3–page 10, ¶ 1) filed November 11, 2020, with respect to claims 1–20 have been fully considered and are persuasive.  The rejection of claims 1–20 under 35 U.S.C. 101 has been withdrawn in light of Applicant’s amendments and arguments. 
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on November 11, 2020 with respect to claims 1–20 have been fully considered but they are not persuasive.
Regarding claim 12, Applicant argues that Kalgi (U.S. Patent App. Pub. 2013/0013499) fails to disclose the limitation “rerouting a user interface of a device of the user from the external website to the internal website based on the payment flow.”  Applicant explains that Kalgi refers to prompting a user to use an E-Wallet, but does not disclose navigation from the merchant website to an internal website having an executable billing flow to process data pulled from the external website.  Kalgi, however, does disclose that a consumer can be rerouted from an external merchant website to an internal wallet website during the payment and billing process (¶ 34: “The customer may click the “Buy” button 208a to purchase these items. The mobile EWCP application . . . may prompt the customer to use an E-Wallet to facilitate payment. . . . In another embodiment, the E-Wallet may be a different mobile EWCP application. In yet another embodiment, the E-Wallet may be a website associated with the EWCP provider, and the customer may be redirected to this website.”).  Purves (U.S. Patent App. Pub. 2013/0346302) is then cited to disclose utilizing data that has been pulled to the wallet (¶ 485: “In some implementations, the electronic device may instead send the user selections to the wallet server via a request for a pull for card account information from the issuer 202221 that is sent by a wallet overlay 202218.”).  Although Kalgi does not specifically utilize data pulled as in Purves, Kalgi does disclose a redirection to an internal website for billing payment, which can then use the data pulled to that website as disclosed in Purves.  Thus, the cited references, in combination, disclose “rerouting a user interface of a device of the user from the external website to the internal website based on the payment flow.”
Applicant’s remaining arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.  Applicant has amended claim 1 and argues that the combination of Theurer (U.S. Patent App. Pub. 2015/0026049) and Shablygin (U.S. Patent App. No. 2013/0208893) does not disclose these additional limitations.  Claim 1, however, is currently rejected under 35 U.S.C. 103 over Theurer in view of Shablygin, Kalgi, and Purves.  Thus, Applicant’s arguments with respect to claim 1 are moot.
Applicant argues that claim 18 is allowable based on similar reasoning. Thus, for the reasons discussed above, the combination of Theurer, Shablygin, Kalgi, and Purves does disclose all the limitations of claim 18.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 12, and 18, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Theurer, Shablygin, Kalgi, and Purves discloses all the limitations of claims 1, 12, and 18.  Thus, Applicant’s arguments with respect to claims 2–11, 13–17, 19, and 20 are not persuasive.
Examiner Notes
Claims 1–20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more.
methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  This is an abstract idea because the process is a transfer of account information and verification that could be performed between humans alone.  
Claims 1–20, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims involve creating unique encrypted payment flows to protect user data, which improves online payment technology itself, rather than merely applying secure online payment technology to the abstract idea, as explained further in the specification (¶ 2: “[W]ith the increasing number of security threats to online platforms, the user runs an increased risk of compromising their personal and financial information when it is entered and stored with each service provider's platform.”; ¶ 11: “Provided are methods utilized for automatic data pull requests using a secure communication link between online resources.”).  Thus, the limitations of claims 1–20, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–20 are not rejected under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Al-Bedaiwi et al., U.S. Patent App. No. 2017/0109745, discloses receiving tokenized account information from resource providing entities.
Nelms et al., U.S. Patent App. No. 2019/0197529, discloses a digital wallet for storing payment account information and purchase history data.  
Purves et al., U.S. Patent App. No. 2016/0063486, discloses a system and method for enrolling in a virtual wallet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you 



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696